                    Case 2:20-cv-01667-RSM Document 35 Filed 01/19/21 Page 1 of 5




 1                                                                    The Honorable Ricardo S. Martinez

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 6                                          AT SEATTLE

 7       SUE HONG, on behalf of herself and all others
         similarly situated,
 8                                                           CASE NO 2:20-cv-01667 RSM
                                 Plaintiff
 9       vs.                                                 STIPULATION AND ORDER FOR
                                                             EXTENSION OF BRIEFING DATES
10       BANK OF AMERICA, N.A, individually and as           AND HEARING REGARDING
         successor-in-interest, QBE INSURANCE                DEFENDANTS’ MOTIONS TO
11       CORP., NATIONAL GENERAL HOLDINGS                    DISMISS
         CORP., and DOES 1-10.
12
                                 Defendants.
13

14             COME NOW the parties, by and through their respective counsel, and hereby stipulate to
15   an extension of briefing dates regarding Defendants’ Motions to Dismiss, filed January 13, 2021,
16   ECF Nos. 30, 32:
17             1.       Plaintiff’s response briefs to Defendants’ Motions to Dismiss due February 15,
18   2021.
19             2.       Defendants’ reply briefs due March 8, 2021.
20             3.       The Parties request a hearing to be set on Defendants’ Motions to Dismiss at the
21   convenience of the Court and the Parties.
22

23

         Stip/Order Extending Brief/Hearing - Page 1                          FRIEDMAN | RUBIN ®
         Hong v Bank of America, QBE Insurance Corp.                          1109 F IRST A VENUE , S UITE 501
         CASE NO 2:20-cv-01667 RSM                                              S EATTLE , WA 98101-3614
                                                                                      (206) 501-4446
     \
                 Case 2:20-cv-01667-RSM Document 35 Filed 01/19/21 Page 2 of 5




 1 DATED January 19, 2021.
                                               FRIEDMAN | RUBIN ®
 2
                                                       By:       s/Roger S. Davidheiser
 3                                                       Roger S. Davidheiser, WSBA #18638
                                                         1109 First Avenue, Suite 501
 4                                                       Seattle, WA 98101
                                                         206.501.4446
 5                                                       rdavidheiser@friedmanrubin.com

 6                                             LAW OFFICE OF JASON E. ANDERSON

 7                                                        By: s/Jason Anderson
                                                         Jason Anderson, WSBA # 32232
 8                                                       5355 Tallman Ave. NW, Ste. 207
                                                         Seattle, WA 98107
 9                                                       206.706.2882
                                                         jason@jasonandersonlaw.com
10
                                               BHARTI LAW GROUP, PLLC
11
                                                         By:     s/Harish Bharti
12                                                       Harish Bharti, WSBA # 23960
                                                         6701 37th Ave. NW
13                                                       Seattle, WA 98117
                                                         206.789.4556
14                                                       bhartilawyer@gmail.com

15                                             NATHAN & ASSOCIATES APC

16                                                       By:    s/Reuben David Nathan
                                                         Reuben David Nathan, Pro Hac Vice
17                                                       2901 W. Coast Hwy, Ste. 200
                                                         Newport Beach, CA 92663
18                                                       949.270.2798
                                                         rnathan@nathanlawpractice.com
19
                                               WRIGHT FINLAY & ZAK, LLP
20
                                                         By:     s/Laura Coughlin
21                                                       Laura Coughlin, WSBA #46124
                                                         612 S. Lucile St., Ste. 300
22                                                       Seattle, WA 98108
                                                         206.691.8663
23                                                       lcoughlin@wrightlegal.net

         Stip/Order Extending Brief/Hearing - Page 2                           FRIEDMAN | RUBIN ®
         Hong v Bank of America, QBE Insurance Corp.                            1109 F IRST A VENUE , S UITE 501
         CASE NO 2:20-cv-01667 RSM                                                S EATTLE , WA 98101-3614
                                                                                        (206) 501-4446
     \
                 Case 2:20-cv-01667-RSM Document 35 Filed 01/19/21 Page 3 of 5




 1
                                               GOODWIN PROCTER LLP
 2
                                                       By:     s/Laura Stoll
 3                                                     Laura Stoll, Pro Hac Vice
                                                       Stella Padilla, Pro Hac Vice
 4                                                     601 S. Figueroa St., Ste. 4100
                                                       Los Angeles, CA 90017
 5                                                     213.426.2500
                                                       lstoll@goodwinlaw.com
 6                                                     spadilla@goodwinlaw.com

 7                                                     Attorneys for Bank of America, N.A.

 8
                                               OGDEN MURPHY WALLACE PLLC
 9
                                                       By:    s/Daniel Shickich
10
                                                       Daniel Shickich, WSBA #46479
11                                                     901 Fifth Ave., Ste. 3500
                                                       Seattle, WA 98164
12                                                     206.447.7000

13                                                     dshickich@omwlaw.com

14
                                               MITCHELL SANDLER LLC
15
                                                       By:    s/Stephen LeBlanc
16                                                     Stephen LeBlanc, Pro Hac Vice
                                                       Rebecca Guiterman, Pro Hac Vice
17                                                     1120 20th St., NW, Ste. 725
                                                       Washington, DC 20036
18                                                     202.886.5260
                                                       sleblanc@mitchellsandler.com
19                                                     rguiterman@mitchellsandler.com

20                                                     Attorneys for QBE Insurance Corp.

21

22

23

         Stip/Order Extending Brief/Hearing - Page 3                              FRIEDMAN | RUBIN ®
         Hong v Bank of America, QBE Insurance Corp.                              1109 F IRST A VENUE , S UITE 501
         CASE NO 2:20-cv-01667 RSM                                                  S EATTLE , WA 98101-3614
                                                                                          (206) 501-4446
     \
                 Case 2:20-cv-01667-RSM Document 35 Filed 01/19/21 Page 4 of 5




 1
                                                       ORDER
 2

 3             Based upon the foregoing stipulation of the parties, IT IS HEREBY ORDERED that the

 4   briefing schedule and hearing date relating to defendants’ Motions to Dismiss is hereby extended

 5   to:

 6             Response Brief due February 15, 2021.

 7             Reply Briefs due March 8, 2021.

 8

 9             DATED this 19th day of January 2021.

10

11

12
                                                       A
                                                       RICARDO S. MARTINEZ
                                                       CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

         Stip/Order Extending Brief/Hearing - Page 4                      FRIEDMAN | RUBIN ®
         Hong v Bank of America, QBE Insurance Corp.                       1109 F IRST A VENUE , S UITE 501
         CASE NO 2:20-cv-01667 RSM                                           S EATTLE , WA 98101-3614
                                                                                   (206) 501-4446
     \
                 Case 2:20-cv-01667-RSM Document 35 Filed 01/19/21 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE
            I certify that on this day, a copy of the foregoing document was served on the following
 2   individuals via the manner indicated below:

 3       Laura Coughlin, WSBA #46124                     [ ]   Hand Delivery
         Wright Finlay & Zak, LLP                        [ ]   ABC Legal Messenger
 4       612 S. Lucile St., Ste. 300                     [ ]   US Mail, postage prepaid
         Seattle, WA 98108                               [X]   Email per agreement
 5       lcoughlin@wrightlegal.net                       [X]   USDC’s E-Filing Platform
         Laura Stoll, CBA #255023
 6       Stella Padilla, CBA #301590
         Goodwin Procter LLP
 7       601 S. Figueroa St., Ste. 4100
         Los Angeles, CA 90017
 8       lstoll@goodwinlaw.com
         spadilla@goodwinlaw.com
 9       David L. Permut
         Goodwin Procter LLP
10       1900 N St., NW
         Washington, DC 20036
11       dpermut@goodwinlaw.com
         Attorneys for Bank of America
12                                                       [ ]   Hand Delivery
         Daniel Shickich, WSBA #46479                    [ ]   ABC Legal Messenger
13       Ogden Murphy Wallace PLLC                       [ ]   US Mail, postage prepaid
         901 Fifth Ave., Ste. 3500                       [X]   Email per agreement
14       Seattle, WA 98164                               [X]   USDC’s E-Filing Platform
         dshickich@omwlaw.com
15       Stephen LeBlanc
         Rebecca Guiterman
16       Mitchell Sandler LLC
         1120 20th St., NW, Ste. 725
17       Washington, DC 20036
         sleblanc@mitchellsandler.com
18       rguiterman@mitchellsandler.com
         Attorneys for QBE Insurance Corp.
19
            I certify under penalty of perjury under the laws of the state of Washington that the
20   foregoing is true and correct.

21             Dated January 19, 2021.                 s/ Trish Bashaw
                                                       Trish Bashaw, Paralegal
22                                                     Friedman | Rubin® PLLP

23

         Stip/Order Extending Brief/Hearing - Page 5                         FRIEDMAN | RUBIN ®
         Hong v Bank of America, QBE Insurance Corp.                         1109 F IRST A VENUE , S UITE 501
         CASE NO 2:20-cv-01667 RSM                                             S EATTLE , WA 98101-3614
                                                                                     (206) 501-4446
     \
